Citation Nr: 1828500	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  10-47 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHDD) for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death, to include under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's son
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from March 1970 to July 1978 and from March 1981 to November 1992 and died in March 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death and a November 2011 rating decision by the Waco, Texas RO that denied service connection for IHD for accrued benefits purposes.  In June 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  In August 2016, these matters were remanded for additional development of the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has variously stated that the Veteran's heart disease was caused by his exposure to Agent Orange in service and that he received improper treatment, including that he was not properly monitored during his hospitalization from February 2007 until his death in March, and that this resulted in his death.  At a May 2015 hearing at the RO she stated in her testimony that he had high blood pressure in service and subsequently developed hypertension that led to his fatal heart disease.  

The Veteran's service treatment records show numerous elevated blood pressure readings, but hypertension was not diagnosed in service.  On September 1992 service retirement examination, his heart and vascular system were normal, and blood pressure was 130/70.  On July 2002 VA hospitalization, a history of hypertension was noted.  

The Veteran's death certificate shows that he died in March 2007 of renal failure due to sepsis and heart failure.  An autopsy was performed and the findings were consistent with a natural cause of death from sepsis and multi-organ failure.  The primary source of the infection most likely was ruptured colonic diverticuli which led to abscess formation and eventual sepsis.  It was noted that the Veteran's poor cardiac and renal function with a history of diabetes mellitus were major contributing factors.  

The Board finds that a medical advisory opinion regarding the etiology of the Veteran's heart disease is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician (e.g., an internist or cardiologist) for review and an advisory medical opinion regarding the likely etiology of the Veteran's hypertension and heart disease.  The consulting physician should opine (a) whether it is at least as likely as not (a 50% or greater probability) that the Veteran's hypertension had its onset in service and, if so, (b) whether it caused or aggravated his coronary artery disease.  

2.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

